UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 12, 2012 Date of Report (Date of earliest event reported) MSB Financial Corp. (Exact name of Registrant as specified in its Charter) United States 001-33246 34-1981437 (State or other jurisdiction of incorporation) (SEC Commission File No.) (IRS Employer Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (908) 647-4000 Not Applicable (Former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act I INFORMATION TO BE INCLUDED IN REPORT Section 8 – Other Events Item 8.01Other Events On November 12, 2012, the Registrant entered into a Rule 10b-5-1 plan in connection with its previously announced stock repurchase program pursuant to which up to 97,855 shares would be repurchased in open market transactions.Repurchases will be made from time to time depending on market conditions and there can be no guarantee that all shares will be repurchased. The 10b-5-1 plan terminates on October 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. MSB FINANCIAL CORP. By: /s/ Michael A. Shriner Date:November 14, 2012 Michael A. Shriner President and Chief Executive Officer
